Rugg, C.J.
This is an action of contract upon an instrument in writing which among other matters contained a promise to pay $200 to the order of the plaintiff. Originally there were four defendants; the plaintiff discontinued as to two, the court found in favor of another, and the action now is prosecuted against Cataldo alone, who hereafter will be termed the defendant.
There was evidence tending to show that the instrument was founded upon a loan by the plaintiff to the defendant Repetto, that it never had been repaid, and that when the loan was made the instrument bore all the alleged signatures. The defendant testified in his own behalf and made conflicting statements. Although his signature to the instrument was denied in the answer, it was admitted at the trial that his name appended to the instrument was his signature and that he would testify that “he did not read English, did not know what he was signing, and believed the instrument signed was different in kind from that actually signed.” The trial judge stated as facts found by him that he did not believe the testimony of the defendant, that he found the defendant had signed, know*74ing what he was signing, and that the evidence showed consideration. The general finding was for the plaintiff. Numerous requests for rulings presented by the defendant were denied, because the judge ruled that they were immaterial in view of his findings of fact. John Hetherington & Sons, Ltd. v. William Firth Co. 210 Mass. 8, 18. These findings of fact were justified. The judge was under no obligation to believe the testimony of the defendant and might distrust him utterly without committing error of law. Commonwealth v. Russ, 232 Mass. 58, 70. The admitted facts, the facts found and the evidence support the general finding for the plaintiff. It is not necessary to determine whether the instrument was a promissory note. In view of the findings and the admitted facts, the requests for rulings were denied rightly as immaterial. Grace v. Adams, 100 Mass. 505, 507. Atlas Shoe Co. v. Bloom, 209 Mass. 563, 567. McKinney v. Boston & Maine Railroad, 217 Mass. 274. Boynton v. American Express Co. 221 Mass. 237. Barry v. Bay State Street Railway, 222 Mass. 366. Secoulsky v. Oceanic Steam Navigation Co. 223 Mass. 465. Farrell v. Chandler, Gardner & Williams, Inc. 252 Mass. 341.

Order dismissing report affirmed.